DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions 
This communication is a Final Office Action in response to Applicant’s response on 09/14/2021 to Examiner's Non-Final communication on 04/15/2021. 
Claims 21-42 have been examined in this Application. All other claims are cancelled. 
No new information disclosure statement has been submitted. 
This communication is further in response to multiple telephonic interviews held with the Applicant’s representative, Linda Thayer, between December 10, 2021 and December 14, 2021. See attached latest interview summary attached herewith. No response was received by the Examiner.

Claim Objections
Claim 33 is objected to because of the following informalities:  The claim does not recite the proper Beauregard language for each of the recited “at least one processor” and “a secure processing unit.”
Appropriate correction is required.

Claim Interpretation
Because claim 21 recites a “method being performed on a system comprising at least one processor,” the limitation directed to “generating at least one control program configured to…” and the last limitation directed to “transmitting the electronic license…” are interpreted at being carried out by “the at least one processor.”
Per claim 21 and all dependent claims, the recited “first entity” is interpreted as being an entity outside the claimed “system comprising at least one processor.”
	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claima 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 33 recite “generating at least one control program configured to determine that a first predefined condition associated with the first zone is met…” and “the at least one processor further configured to: generate at least one control program configured to determine that a first predefined condition associated with the first zone is met…”
The Specification does not disclose any form of “generating at least one control program.” Also, because no recitation of such generating of a control program is found, no support is found for which entity performs the “generating at least one control program.” 
At best, the Specification recites at Paragraphs 0056-0057 the following:
“As previously indicated, DRM engine 601 controls access to or other use of content 607 in accordance with license 608. In particular, DRM engine 601 enforces any license restrictions relating to the zones identified in zone map 602. It will be appreciated that the license can express any suitable restrictions, conditions, or consequences, limited only by the capabilities of the DRM system. For example, without limitation, a license governing the content 400 shown in FIG. 4 may require that the warning screen be viewed the first time the movie is played; that the preview be viewed if it has not been viewed in the last 7 days, but only until a fixed date; that the advertisement be viewed if the user is not a subscriber to a premium service; that the user cannot fast-forward through the advertisement or the preview; that information regarding the playback of various zones be recorded; and/or the like.
In the context of a DRM system such as that described in the '693 application, the expression and enforcement of such conditions may entail the use of one or more callbacks and/or obligations in the control programs that comprise the license. For example, in one embodiment, a control program may include a MediaZones obligation in the extended status block ("ESB") returned by the "Check" and/or "Perform" methods of a playback-related action (e.g., "Play").”
Emphasis added. 
The Specification is devoid of any recitation of generating a control program to determine that a first predefined condition associated with the first zone is met. The specification is also devoid of any recitation disclosing how to generate such control program to perform the claimed function(s). 
All dependent claims are rejected for at least mere dependence on the rejected claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 21, the claim recites:
“[a] method of packaging a first piece of electronic content, the method being performed on a system comprising at least one processor, the method comprising: 
creating, by a first entity using the at least one processor, a first zone map…
digitally signing, by the first entity, the first zone map…”
Emphasis added.
Because the pre-amble discloses that the method is directed to a system comprising “at least one processor,” the claim is indefinite because it is not known whether the “a first entity” is part of the claimed “system comprising at least one processor,” or whether the “a first entity” is an entity that does not comprise the claimed “system comprising the at least one processor.”
Furthermore, a person of ordinary skill in the art would not know whether the first entity performs the claimed creating step or whether the at least one processor performs the claimed creating step because at least the digitally signing claim limitation is recited as being carried out only by the first entity.
Finally, because the first entity is interpreted as an entity that is not part of the claimed system, claim 21 is determined to be indefinite because the limitations directed to the first entity are outside the scope of the claims.  
As a result, the claim and all dependent claims are rejected for at least mere dependence on the rejected claim. 
References
Harwell teaches a content player able to render content received. The content received comprising at least one or more master authorization tokens 30b to determine whether a license to access the content 22 or portions of the content 22 exists. Harwell teaches that access can be granted to an entire piece of content or portions of the content, wherein each portion of the content is assigned a token to allow the player to determine whether the user has authorization / or data rights to render that segment, portion, or primitive piece of content. 
Paragraph 0046 and 0049-0050 of Harwell disclose that every individual segment of the content comprises “a first authorization token 44 and a second authorization token address 46.”  Each of the tokens allow the player to determine whether to play the indicated/segment of content or not and that the additional information, the address allows the player to find the next token for the next segment of the content. The process of receiving a token for a segment of content, and determine access rights based on the token is repeated again and again for each portion/segment of the content until the rendering of the content is complete or it finds that the segment/portion of the content requested to be rendered does not have a token/license associated with it to allow rendering of the content. 
Although the terms digitally signing are not recited in Harwell, such terms do not have to be recited in order to teach the scope of what is meant by digitally signing data. A digital signature is produced by merely creating a fixed length digital digest from the message and encrypting it with a private key to form a digital signature. The digital signature is then appended to the message and sent to the recipient with the message. In Harwell, the message comprises the content and data tied to the content, such data includes the content and its related segments and each segment having its associated tokens (this is identified as the zone map). In order to increase security measures, Harwell explicitly teaches that “the processor 64 may use functions such as generating a hash or secure hash using one or more of the master, first, and second authorization tokens.” Generating a hash comprises digitally signing the message that comprise the content, tokens, and related encryption key. In order for the player to access the generated hash / validate the signature of the message, the player must utilize the hash function to calculate the message digest and then decrypts the digest using a key (public key) in order to gain access to the content and related information. See Harwell at least at Paragraphs 0050, 0070, and 0085. Therefore, Harwell does teach digitally signing the zone map using a key.
 
Harwell further teaches that the content comprises multiple zone maps, each zone map identifies or assigned to each segment of the content. A zone map is nothing more than merely a set of data that defines the segment of content and includes information that would allow a media player to identify the segment and determine whether rendering of the segment is possible. The content as a whole comprise the zone maps of each segment, meaning the content is associated with the zone maps. So the segments and the zone maps go hand in hand, while the segments are separate from the content as a whole because they are simply pieces of the content that make up the content as a whole. Interpreting them to be completely separate from the content, meaning the segments are no way related or tied to the content as a whole is wrong and impossible. Thus, Harwell teaches a piece of content containing a plurality of segments and each of the segments comprising data, which is interpreted as a zone map, the zone map being associated with the particular segment and as a whole is also associated with the content while also being separate or distinct from the content as a whole that comprises the plurality of segments. 
See Harwell at least at Abstract, Paragraphs 0006-0007, 0009, 0036 and 0044, 0046, 0049, 0055-0056 and 0070-0071. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
Additional cited references teach using digital signatures to sign at least one and multiple digital media contents using a key. 
The cited references also teach utilizing data rights management rules to control rendering of content and allowing users to access content only if they meet certain DRM rules. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/16/2021